UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7624



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WADE BROOKS BEST, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (CR-95-62-FO, CA-01-98-4-FO)


Submitted:   January 31, 2002             Decided:   February 8, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wade Brooks Best, Jr., Appellant Pro Se. J. Frank Bradsher, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wade Brooks Best, Jr., appeals the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See United States v. Best, Nos. CR-95-62-FO; CA-01-

98-4-FO (E.D.N.C. July 10, 2001).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2